Appeal from an order of the County Court, Nassau County, dated March 31, 1976, which granted defendant’s motion to direct the Property Clerk of the Nassau County Police Department to "return and/or repay” defendant a certain sum of money. Order affirmed. This is a *685criminal proceeding (see CPL 710.70, subd 1) in which the return of currency illegally seized from the defendant was directed and to which the principle enunciated in United States v Janis(428 US 433) is inapplicable. The currency should be returned in the interest of justice (see Boyle v Kelley, 53 AD2d 457). Hopkins, Acting P. J., Martuscello, Latham, Titone and Hawkins, JJ., concur.